TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00557-CV


Phillip Orlando Jones and Walter Lee Hall, Jr., Appellants

v.

Deutsche Bank National Trust Company as trustee for the Registered Holders of RESMAE
Asset-Backed Pass-Through Certificates, Series 2006-1, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. C-1-CV-10-005164, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Walter Lee Hall, Jr. filed a bankruptcy petition in the U.S. Bankruptcy
Court of the Western District of Texas on January 24, 2011.  We therefore abate this appeal until a
party files a motion to reinstate or a motion to sever.  See Tex. R. App. P. 8.1, 8.2, 8.3.  Hall is
ordered to inform this Court within ten calendar days of the resolution of the bankruptcy proceeding
or some other event that would allow the appeal to be reinstated.  Should Hall fail to provide such
notice, the appeal will be subject to dismissal for want of prosecution on this Court's or another
party's motion.
					__________________________________________
					David Puryear,  Justice
Before Justices Puryear, Pemberton and Rose
Bankruptcy
Filed:   June 3, 2011